Mr. Justice del Toro
delivered the opinion of the court.
M. A. Walker filed a complaint iu the Municipal Court of San Juan charging Enrique Acuña and Francisco San-taella with the commission of the following act:
“That on the night of May 9, 1910, about 8.15, the defendants, maliciously and unlawfully and with the intent to cause me bodily injury, attacked and assanlted me in the Colonial Hotel, within-*498the municipal judicial district of San Juan, Acuña using a cañe and Santaella his fists, thereby producing contusions on my body.”
The case was tried in the District Court of San Juan on October 18, 1910, the defendants being found guilty of the crime of aggravated assault and battery, and each was sentenced to pay a fine of $60 or 60 days in jail.
Prom this judgment an appeal was taken to this Supreme Court, and the case was heard on April 25 last, appellants having failed to appear or file a brief in support thereof.
We have examined the transcript, which does not contain a bill of exceptions nor a statement of facts, and we find that no fundamental error has been committed. The only error committed was the imposition of the alternative punishment. Such error may be corrected by this court in accordance with bur decisions in numerous cases.
In view of the foregoing this appeal cannot be sustained, and the judgment appealed from should be affirmed, amending it, however, by imposing as the principal punishment the payment of the fine fixed by the trial judge, and in default thereof, imprisonment at the rate of one day for each dollar unpaid.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf, and Aldréy concurred.